COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DONALD LEE KRENISKY

v.   Record No. 2515-96-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
PROFESSIONAL COATINGS NORTH AMERICA, INC.          MARCH 25, 1997
 A/K/A PROFESSIONAL COATINGS CORPORATION,
 MARINE HYDRAULICS INTERNATIONAL, INC.,
 LEGION INSURANCE COMPANY, MID-ATLANTIC
 COATINGS, INC., AMERICAN GUARANTEE AND
 LIABILITY INSURANCE COMPANY, TIDEWATER
 TEMPS, INC. AND HARTFORD UNDERWRITERS
 INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Robert J. Macbeth, Jr.; Rutter & Montagna,
           on brief), for appellant.

           (F. Nash Bilisoly; Kelly Outten Stokes;
           Vandeventer, Black, Meredith & Martin, on
           brief), for appellees Professional Coatings
           North America, Inc. a/k/a Professional
           Coatings Corporation and Legion Insurance
           Company.

           No briefs for appellees Marine Hydraulics
           International, Inc., Mid-Atlantic Coatings,
           Inc., American Guarantee and Liability
           Insurance Company, Tidewater Temps, Inc. and
           Hartford Underwriters Insurance Company.



     Donald L. Krenisky (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that he

failed to prove he sustained an injury by accident arising out of

and in the course of his employment on or about October 17, 1994.

 Upon reviewing the record and the briefs of the parties, we

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that in October 1994,

claimant and a coworker were required to move approximately 400

gallons of paint contained in five-gallon buckets from dockside

to the deck of a ship.   Claimant was required to lift the buckets

approximately chest-height and then place them on a deck rail.

Claimant's coworker, Warren Weidrick, then moved the buckets from

the rail to the deck.    Claimant stated that while lifting a

specific bucket, he felt a sudden pain in his neck.    Weidrick

testified that claimant complained of a kink in his neck.

However, claimant could not identify the exact date or time of

his injury.   In early November 1994, claimant began working for

another employer performing the same type of work.    Claimant

continued to work until January 30, 1995.
     Claimant first received medical treatment on October 20,

1994, for complaints of neck and shoulder pain.    The initial

medical history reported that claimant thought "he sustained

injury carrying five gallon paint bucket."    Claimant next sought

medical treatment on November 3, 1994 at Sentara Hospital

emergency room.   The emergency room record reported a history of

claimant hurting his back lifting five-gallon buckets of paint at



                                 - 2 -
work.    On January 31, 1995, claimant sought medical treatment

from Dr. Timothy Raines.    At that time, claimant gave a history

of injuring his back about three months earlier.    An MRI

performed on January 31, 1995 revealed spondylosis at C5-6 and

C6-7 with indications of a possible herniated cervical disc.      Dr.

Raines referred claimant to Dr. James F. Allen, a neurosurgeon,

for evaluation.    On February 3, 1995, Dr. Allen reported a

history of "lifting multiple 5 gallon buckets on an unspecified

date while . . . at work."    Dr. Allen diagnosed "underlying

cervical spondylosis with some soft suggestions of a right-sided

C6-7 disk herniation."    Dr. Allen recommended that claimant

undergo conservative treatment before considering surgery.      On

June 21, 1995, claimant sought treatment at Sentara Hospital

emergency room following a motor vehicle accident.    The emergency

room physician diagnosed a cervical strain and lumbar strain.
        "In order to establish entitlement to compensation benefits,

the claimant must prove, by a preponderance of the evidence, an

injury by accident which arose out of and in the course of his

employment."     Classic Floors, Inc. v. Guy, 9 Va. App. 90, 95, 383
S.E.2d 761, 764 (1989).    "[T]o establish an injury by accident, a

claimant must prove: (1) an identifiable incident; (2) that

occurs at some reasonably definite time; (3) an obvious sudden

mechanical or structural change in the body; and (4) a causal

connection between the incident and the bodily change."

Chesterfield County v. Dunn, 9 Va. App. 475, 476, 389 S.E.2d 180,




                                 - 3 -
181 (1990).   Unless we can say as a matter of law that claimant's

evidence sustained his burden of proof, the commission's findings

are binding and conclusive upon us.    Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission found that claimant failed to prove that his

disability and resulting medical treatment were caused by an

injury by accident occurring at a specific time and place.      The

commission noted that, at most, the evidence established a
non-compensable gradual development of symptoms.   These findings

are supported by claimant's testimony, as well as the histories

contained in the medical records, both of which suggest a gradual

increase in symptoms over a period of at least three months.
          [I]njury of gradual growth, . . . not the
          result of some particular piece of work done
          or condition encountered on a definite
          occasion, but caused by the cumulative effect
          of many acts done or many exposures to
          conditions prevalent in the work, no one of
          which can be identified as the cause of the
          harm, is definitely excluded from
          compensation.

Morris v. Morris, 238 Va. 578, 585-86, 385 S.E.2d 858, 863 (1989)

(quoting Aistrop v. Blue Diamond Coal Co., 181 Va. 287, 293, 24
S.E.2d 546, 548 (1943)).

     For the reasons stated, we affirm the commission's decision.

                                                            Affirmed.




                               - 4 -